Mario Pittoni, J.
Motion to modify defendant wife’s demand for a bill of particulars is granted.
This is an action for annulment based on the defendant’s alleged fraud, prior to the marriage, of falsely representing *176to the plaintiff that she would have children after the marriage, and that she would engage in normal sexual intercourse within a certain time after the marriage.
Item 2 seeks to find out in whose presence the representations were made. This case presents no special or unusual circumstances which requires a deviation from the general rule that a party is not required to furnish the names of witnesses (Szarf v. Blumenfeld, 5 A D 2d 887 [2d Dept.]; McCready v. Island Park-Long Beach, 235 App. Div. 691 [2d Dept.]).
Item 4 requests the substance of the representation and the language which constituted the representations. The substance of the representation is a sufficient disclosure to enable the defendant to properly defend herself. The defendant, in effect, wants the “exact” language. The substance is sufficient (Rustin v. Rustin, 228 App. Div. 839 [2d Dept.]; Tripp, A Guide to Motion Practice, § 49, p. 131).
Plaintiff need not comply with items 6, 7 and 8 as they seek particulars which involve a disclosure of plaintiff’s evidence. (Solomon v. Travelers Fire Ins. Co., 5 A D 2d 1017 [2d Dept.]; Mertz v. de Landa, 260 App. Div. 1034 [2d Dept.].) Motion granted. Submit order.